                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                      No. 19-cv-0242 CG/SMV

ALLEN DIBBLE, KATHY DIBBLE, and
LEA COUNTY TREASURER,

       Defendants.

                                 ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiff has failed to take any substantive

steps to prosecute its claims for 118 days, or since April 17, 2019, when it served Defendants

Kathy and Allen Dibble. [Docs. 4, 5]. Accordingly, Plaintiff must show good cause within

30 days why its claims should not be dismissed without prejudice pursuant to D.N.M.LR-Civ. 41.1

(allowing for dismissal where the plaintiff takes no steps to move its case forward for 90 days).

       IT IS THEREFORE ORDERED that Plaintiff show cause no later than September 12,

2019, why its claims should not be dismissed without prejudice for failure to prosecute under

D.N.M.LR-Civ. 41.1.

       IT IS SO ORDERED.

                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge
